Citation Nr: 1425056	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for glaucoma, and if so, whether service connection is warranted.  

2.  Entitlement to a compensable rating for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for glaucoma, on its merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for glaucoma in October 1991 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

2.  Since the final October 1991 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for glaucoma. 

3.  Throughout the rating period, the Veteran's left ear hearing loss disability has resulted in Level I hearing acuity; service connection has not been established for right ear hearing loss. 



CONCLUSIONS OF LAW

1.  The October 1991 RO decision denying service connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for glaucoma based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for a compensable disability rating for left ear hearing loss disability are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for glaucoma and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to this issue at this time.  

For the hearing loss disability claim, the Board notes that VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice was provided in a January 2008.

VA has assisted the Veteran in obtaining evidence; obtained VA audiometric examinations in January 2008 and March 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they contain all information necessary to rate the Veteran's hearing loss disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Glaucoma reopening

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for glaucoma in October 1991, and the Veteran was notified of this decision and of his appellate rights by a letter dated that month.  He did not appeal.  Additional evidence was not received within one year of notification of the determination.  Thus, the October 1991 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  At the time of the decision, glaucoma was not shown.  The diagnosis on VA examination in April 1990 was glaucoma suspect, which is a term used to describe a person who does not currently have glaucoma, but one who might be at a risk of developing glaucoma.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for glaucoma in October 1991 is sufficient to reopen the claim.  VA medical records from October 2006 and December 2007 show that the Veteran has glaucoma of each eye.  

Accordingly, the Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for glaucoma.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.

Left ear hearing loss rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran is currently rated as noncompensably (0 percent) disabled for left ear hearing loss disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board notes here that the right ear hearing acuity demonstrated on VA examinations in January 2008 and in March 2011 do not meet the criteria for hearing loss under this regulatory provision.

Under the Rating Schedule, the method for rating hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  In cases such as this one, when service connection has been granted for hearing loss disability of only one ear, the non-service connected ear is assigned a Roman numeral designation of I.  38 C.F.R. § 4.85(f).  An exception to this rule is when there is compensable hearing impairment in the service connected ear and the impairment in the non-service-connected ear meets the threshold requirements for hearing loss disability in 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.383 (2013).  As shown below, however, there is no compensable hearing loss disability in the service-connected left ear that would warrant application of 38 C.F.R. § 3.383.

Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In this instance the Veteran's left ear has not during the rating period exhibited pure tone thresholds of 55 decibels or greater at the relevant 4 frequencies, or puretone thresholds of 30 decibels or more at 1000 Hertz, with puretone thresholds of 70 decibels or more at 2000 Hertz.  Therefore an exceptional hearing loss as defined in 38 C.F.R. § 4.86 has not been shown.


The Veteran was afforded audiometric examinations for rating purposes in January 2008 and March 2011.

On VA examination in January 2008, the Veteran's left ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 20, 15, 35, and 60 decibels respectively, for an average of 32.5 decibels.  His speech discrimination score was 96 percent.  At the time of the VA examination, he did not report that his hearing loss had any impact on the ordinary conditions of his daily life, including the ability to work.

On VA examination in March 2011, the Veteran's left ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz were 20, 15, 35, and 70 decibels respectively, for an average of 36.25 decibels.  His speech discrimination score was 96 percent.  At the time of the VA examination, he did not report that his hearing loss had any impact on the ordinary conditions of his daily life, including the ability to work.

As noted earlier, service connection has not been established for right ear hearing loss, nor has the 38 C.F.R. § 3.385 criteria for hearing loss disability been demonstrated for the right ear.  As a result, this is considered his better ear and is assigned a Roman numeral I under Table VI.  The service-connected left ear hearing loss is also assigned Roman numeral I under Table VI.  Under Table VI, when Roman numeral I is assigned to each ear, a noncompensable rating is warranted.  There is no basis for a compensable rating based on the evidence currently of record.

The Board notes that the Veteran indicated in May 2011 that he cannot hear very well.  However, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and the schedular rating fails to establish entitlement to a compensable rating here, as discussed above.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, namely difficulty hearing.  The criteria also provide for higher ratings for more severe symptoms.  As such, neither of the two primary elements of Thun has been met and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against a compensable rating for any part of the rating period and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

New and material evidence has been received to reopen the claim of service connection for glaucoma.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 

Entitlement to a compensable rating for left ear hearing loss disability is denied.



REMAND

The Veteran seeks service connection for glaucoma.  The evidence shows that he currently has glaucoma of each eye.  Service treatment records show treatment for eye problems in service.  Accordingly, in light of 38 C.F.R. § 3.159 (2013) and McLendon v. Nicholson, 20 Vet. App. 79 (2006), a medical opinion is needed on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current glaucoma of either eye is related to in-service eye problems.  Beforehand, however, all relevant medical records of treatment which the Veteran received, including from Eugene B. McLaurin, M.D. from the early 1990's onward, should be secured for the record.  In March 2008, the Veteran identified Dr. McLaurin as diagnosing him with glaucoma in the early 1990's.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all available medical records which are relevant to the Veteran's claim for service connection for glaucoma, including those from Dr. McLaurin from the early 1990's onward.  

2.  After the above development is completed, the Veteran should be scheduled for a VA examination with regard to his claim for service connection for glaucoma of each eye.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  

As to the glaucoma which is present in each eye, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that such glaucoma was present in service or is related to any in-service eye disease, injury, or event.  

The examiner should furnish reasons for the opinions, with the record including the service treatment records, the April 1990 VA examination report, and all available records from Dr. McLauren being considered in this regard. 

3.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claim for service connection for glaucoma.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


